Beck, P. J.
It would not be profitable to go into a discussion of the various issues raised by the pleadings in the case; but upon a consideration of the findings of the jury, which were authorized by evidence, the final decree was right and proper and equitable, in view of all the facts, and especially the fact that the claim of Wade H. Allen to the amount of compensation allowed him was not put in issue by any evidence. Excepting the plaintiffs, all of the heirs and administrators were satisfied, and agreed that the claim should be paid. Nor did the court err in overruling the demurrer to the answer and cross-action of Wade H. Allen.

Judgment affirmed.


All the Justices ■concur.